DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the application received on 12 March 2020. Claims 1-18 are pending. 
Information Disclosure Statement
The IDS received on 12 March 2020 has been considered. 
Claim Interpretation
As to claim 8, the term "the device cable" is interpreted as referring to the cable mentioned by claim 1 in the phrase "a first male connector of a cable" (compare independent claim 11 which recites "a first male connector of a device cable"). If the interpretation of claim 8 is incorrect, clarification is requested. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by independent claims 1 and 11. Claims 2-10 and 12-18 are allowable at least for their dependence on claim 1 or 11. 
The closest known prior art, US 11,067,117 (Recker), discloses a flexible ball-socket grommet for receiving a vehicle sensor, where the socket includes flexible and breakable portions for absorbing impact forces during a collision. Recker does not disclose or suggest that an impact that exceeds a first threshold value causes the ball bearing to be pushed completely into the socket. 
US 8,120,895 (Zeller et al.) discloses a mount and cradle for a mobile device, including a ball and socket incorporating a female cable connector. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669